Case: 20-10553      Document: 00515883513         Page: 1     Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 2, 2021
                                  No. 20-10553                         Lyle W. Cayce
                               Conference Calendar                          Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Henry Garcia,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 5:19-CR-124-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Henry Garcia
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Garcia has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10553      Document: 00515883513          Page: 2   Date Filed: 06/02/2021




                                    No. 20-10553


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review.
          However, we have identified two clerical errors in the written
   judgment. Although Garcia pleaded guilty of violating 21 U.S.C. § 841(a)(1),
   (b)(1)(C), and 18 U.S.C. § 2, the written judgment does not list § 2 as a
   violated statutory provision. In addition, the written judgment includes, as
   part of Garcia’s special conditions of supervision, a requirement that he
   “contribute to the costs of [his participation in a program for the treatment
   of narcotic, drug, or alcohol dependency] (copayment) at a rate of at least
   $40.00 per month.” The district court struck the copayment requirement
   when orally pronouncing Garcia’s sentence.
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2. The case is REMANDED to the
   district court for the limited purpose of correcting the judgment to reference
   § 2 in the list of violated statutory provisions and to conform with the orally
   pronounced conditions of supervised release. See Fed. R. Crim. P. 36.




                                         2